Citation Nr: 9919972	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 806	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  In a March 1997 rating action, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation.  The veteran appealed for a higher rating.  In an 
April 1997 rating action, the RO granted a temporary total 
rating for the period from January 2, 1997 to April 1, 1997 
based on hospitalization in excess of 21 days pursuant to the 
provisions of 38 C.F.R. § 4.29.  The 30 percent rating was 
reinstated effective April 1, 1997.  In a March 1998 
Substantive Appeal (Form 9) to the Board of Veterans' Appeals 
(Board), the veteran requested a hearing before the Board at 
the RO, if necessary.  In a letter dated in October 1998, the 
veteran withdrew his hearing request.  

Review of the claims folder reflects that the veteran's claim 
for service connection for hearing loss and tinnitus were 
denied by the RO in October 1997.  After he filed a timely 
appeal, a statement of the case was provided to him in 
September 1998 and he was apprised how to perfect his appeal 
by filing a timely substantive appeal.  The record which is 
before the Board does not reflect that he did so.  For that 
reason, the Board will not assume jurisdiction over these 
issues at this time.  


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 30 percent.

The veteran was afforded VA psychiatric examinations in 
February and March 1997.  In the February 1997 examination, 
the examiner initially noted that the claims folder was not 
available for review.  The veteran provided an account of his 
symptoms of PTSD, and a mental status evaluation was 
performed.  The examiner noted that the veteran's speech was 
clear and coherent, somewhat flattened in range, and that his 
mood was mildly depressed.  He was oriented in all three 
spheres and his memory appeared to be intact.  Concentration 
was good and judgment and reasoning were within normal 
limits.  There was no suicidal or homicidal ideation and he 
appeared to be in good reality contact.  The diagnoses 
included PTSD, chronic, which had led to symptoms of 
insomnia, nightmares of combat, anxiety, and disturbing 
memories.  A global assessment functioning (GAF) score of 46 
was assigned. 

At the March 1997 VA examination, the examiner once again 
noted that that the claims folder was not available for 
review.  The veteran provided an account of his symptoms of 
PTSD, and a mental status evaluation was performed.  The 
veteran was in complete control of his emotions during the 
examination.  He was well oriented in all three spheres.  His 
memory was mildly impaired.  His serial sevens were done 
poorly.  He had no psychotic symptoms, or hallucinations of 
auditory or visual nature.  He was not delusional.  His 
insight and judgment were considered to be fair.  The 
diagnosis was PTSD.  A GAF score of 60 was assigned.     

A treatment letter dated in March 1998 was received from a 
Readjustment Counseling Specialist at a Vet Center in New 
Jersey.  The counselor stated that the veteran first received 
treatment for PTSD at the Vet Center in October 1996.  He 
stated that the veteran displayed symptoms such as difficulty 
sleeping, intrusive thoughts of trauma, nightmares, 
hypervigilance, guilt, and problems with intimacy.  The 
underlying treatment records are not contained in the claims 
folder and should be obtained by the RO.

A treatment letter dated in March 1998 was received from a 
physician at the VAMC in Coatesville, Pennsylvania.  The 
physician stated that the veteran has been under his care 
since June 1997 for PTSD.  He described the veteran has 
having increased startle reaction, hypervigilance, 
personality changes with increase in anger, trouble trusting 
others, not wanting to be around others, trouble sleeping 
with nightmares and flashbacks, and intrusive thoughts of 
war.  It was the physician's opinion that the veteran had 
occupational impairment as a result of his PTSD.  The 
underlying treatment records are not contained in the claims 
folder and should be obtained by the RO.

On that record, the Board finds that further development of 
the evidence is necessary prior to an appellate decision in 
this case, inasmuch as the current clinical findings are 
inadequate to evaluate the degree of severity of the 
veteran's PTSD.  In this regard, the Board notes that neither 
the February or the March 1997 VA psychiatric examination 
reports provide clinical information which the Board requires 
to reach a determination of the degree of severity of the 
PTSD, namely, the degree to which that disorder affects the 
veteran's ability to establish or maintain effective and/or 
favorable/wholesome relationships with people (social 
impairment), and the degree to which it affects his 
initiative, reliability, productivity, flexibility, and 
efficiency levels in performing occupational tasks 
(industrial impairment).  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the GAF score of 46 assigned by the 
examiner on the February 1997 VA psychiatric examination and 
the GAF score of 60 assigned by the examiner on the March 
1997 psychiatric examination conflict with one another.  A 
GAF score of 46 contemplates, under DSM-IV, serious symptoms 
or serious impairment in social or occupational functioning.  
A GAF score of 60 contemplates, under DSM-IV, moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The clinical findings provided on the 
examinations do not sufficiently support the GAF scores 
assigned by either examiner.  

Finally, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereinafter "the Court") 
issued a decision recognizing a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of a service-connected 
condition.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court held that the significance of this distinction was that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged ratings." Fenderson, 
supra.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for PTSD, the veteran's claim must be 
considered pursuant to the provisions of Fenderson. 

Under the circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain all records of 
treatment of the veteran for PTSD from 
the VAMC in Coatesville, Pennsylvania and 
from the Vet Center in Vetnor, New 
Jersey.  All records received should be 
associated with the claims folder.  

2.  The RO should contact the veteran and 
ask him whether he has received any 
additional treatment for his PTSD since 
March 1997, the date of the last VA 
psychiatric examination.  Based on his 
response, the RO should obtain a complete 
copy of all treatment records referable 
to the veteran's PTSD, and associate them 
with the claims folder. 

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current degree of severity 
of the service-connected PTSD.  All 
clinical findings should be reported in 
detail and any testing deemed appropriate 
should be conducted.  The examiner must 
comment as to the degree to which the 
veteran's PTSD affects his ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which the psychiatric symptoms result in 
reduction in initiative, productivity, 
flexibility, efficiency and reliability 
levels (industrial impairment).  See 
Massey.  The RO must furnish the 
examining physician a copy of the new 
rating criteria for psychiatric disorders 
which became effective November 7, 1996, 
and the examining physician must comment 
as to the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from zero to 100 
percent, and where present, the frequency 
and/or degree(s) of severity thereof.

4.  A copy of the notice advising the 
veteran of the scheduled examination, 
properly addressed, should be inserted 
into the claims folder.  He should also 
be apprised of the consequences of the 
failure to report for such examination, 
in accordance with the provisions of 
38 C.F.R. § 3.655 (1998).

5.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

6.  In adjudicating the issue of the 
proper rating warranted for service-
connected PTSD during the appeal period, 
the RO should consider whether separate 
ratings could be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged 
ratings."  See Fenderson, supra.

In the event that the benefit sought remains adverse, the 
veteran and his representative should be furnished an 
appropriate Supplemental Statement of the Case and afforded a 
reasonable time to reply thereto.  They should then be given 
the opportunity to review the claims folder and complete a 
646 or equivalent.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the veteran unless notified.  
On remand the appellant is free to submit additional evidence 
and argument on the questions at issue to the Board.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  
The purpose of this REMAND is to comply with a precedent 
decision of the Court and to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









